EDMONDSON, Circuit Judge,
dissenting:
“The general rule of qualified immunity is intended to provide government officials with the ability ‘reasonably [to] anticipate when their conduct may give rise to liability for damages.’ Where that rule is applicable, officials can know that they will not be held personally liable as long as their actions are reasonable in light of current *1574American law.” Anderson v. Creighton, 483 U.S. 635, 646, 107 S.Ct. 3034, 3042, 97 L.Ed.2d 523 (1987) (citations omitted). Because the court today has carved out an exception to the general rule of qualified immunity and would require police officers to foretell perfectly the evolution of Fourth Amendment law, even when that evolution has still not clearly established that the events in this case violated the Constitution, I dissent.
Plaintiff urges us to use Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985), for the starting point in our analysis. But I think Garner’s facts are too different from this case. To determine whether Fourth Amendment seizure was clearly established in this case, the more appropriate starting point is the courts’ treatment of “deadman” roadblocks,1 which are more analogous because they are used to stop fleeing vehicles and more pertinent because they present a stronger case for seizure than the facts here.
As recently as March 1989, a split existed among the federal circuit courts about whether the intentional use of a deadman roadblock created a Fourth Amendment seizure. Compare Brower v. Inyo County, 817 F.2d 540 (9th Cir.1987) (successful deadman roadblock resulting in fatalities constitutes no seizure), rev’d, 489 U.S. 593, 109 S.Ct. 1378, 103 L.Ed.2d 628 (1989) with Jamieson v. Shaw, 772 F.2d 1205 (5th Cir.1985) (successful deadman roadblock constitutes seizure). Today, however, this court holds that in May 1985 the law was clearly established to the extent that a reasonable police officer would have known that ramming2 a fleeing car during a high-speed pursuit constituted a seizure, and more than that, an unreasonable seizure, under the Fourth Amendment. I disagree.
To overcome defendant-appellants' qualified immunity, plaintiff bears the burden of showing, see Davis v. Scherer, 468 U.S. 183, 197, 104 S.Ct. 3012, 3020, 82 L.Ed.2d 139 (1984), that in May 1985 it was clearly established that defendants violated the Fourth Amendment. Plaintiff has failed to carry this burden.
Plaintiff first advances Tennessee v. Garner to support the proposition that defendants in this case should have known they were “seizing” Adams by ramming the car in which he was a passenger.3 But given Garner's facts, Gamer stands chiefly for the proposition that “a police officer’s fatal shooting of a fleeing suspect constituted a Fourth Amendment ‘seizure.’ ” Brower, 489 U.S. at 595, 109 S.Ct. at 1380 (citing Garner, 471 U.S. at 7, 105 S.Ct. at 1699; id. at 25, 105 S.Ct. at 1708 (O’Connor, J., dissenting)). Plaintiff “cannot discharge h[is] burden by making general conclusory allegations of some constitutional violation or by stating broad legal truisms. Rather, as the courts have plainly stated, plaintiffs must prove the existence of a clear, factually defined, well-recognized right of which a reasonable police officer should have known.... The right must be particularized to put potential defendants on notice that their conduct proba*1575bly is unlawful.” Barts v. Joyner, 865 F.2d 1187, 1190 (11th Cir.1989) (citations omitted) (emphasis added).
When considering whether the law applicable to certain facts is clearly established, the facts of cases relied upon as precedent are important. The facts need not be the same as the facts of the immediate case. But they do need to be materially similar. See, e.g., Edwards v. Gilbert, 867 F.2d 1271, 1277 (11th Cir.1989). Public officials are not obligated to be creative or imaginative in drawing analogies from previously decided cases.
Plaintiff has produced only two cases, one from Pennsylvania’s Eastern District and one from New York’s Southern District — and both affirmed without opinion on different points of law — to support his contention that in 1985 it was clearly established that using physical force to stop a fleeing vehicle constituted a seizure. See Taylor v. Mayone, 599 F.Supp. 148 (S.D.N.Y.1984), aff'd without opinion, 779 F.2d 39 (2d Cir.1985); United States v. Matthews, 417 F.Supp. 813 (E.D.Pa.1976), aff'd without opinion, 547 F.2d 1165 (3rd Cir.1976). But these cases carry no or almost no weight in demonstrating clearly established law because district courts cannot “clearly establish” law. See Muhammad v. Wainwright, 839 F.2d 1422, 1425 (11th Cir.1987) (“[A] district court opinion, particularly from outside the circuit, cannot, in and of itself, settle the law.”). Note, too, that the cases were affirmed without opinion on issues of law not on point here: seizure was presumably conceded in Taylor, while the court’s discussion of seizure (shooting out the tires of a suspected felon) in Matthews was dictum. These cases establish no law clearly and fail to overcome defendants’ qualified immunity.
As I stated earlier, see supra, until the Supreme Court’s decision in Brower, the intentional, successful use of physical force — a deadman roadblock — applied directly to an automobile was considered by the Ninth Circuit to constitute no seizure. See Brower, 817 F.2d at 546-47. Also, not until October 1985 — after the incident here — did the Fifth Circuit in Jamieson first determine that the intentional, successful use of a deadman roadblock constituted a seizure.4 So, while the Supreme Court stated in dicta in 1989 that “sideswiping” a car to produce a crash would constitute a seizure, Brower, 489 U.S. at 597, 109 S.Ct. at 1381, as of 1985 no court had ever held that ramming or sideswiping a car effected a Fourth Amendment seizure.5 In addition, since 1985 other appellate judicial opinions have determined that conduct similar to that of defendants here was no seizure in the Fourth Amendment sense. See, e.g., Brower v. Inyo County, 817 F.2d 540 (9th Cir.1987), rev’d, 489 U.S. 593, 109 S.Ct. 1378, 103 L.Ed.2d 628 (1989). Because plaintiff has failed to produce clearly established law showing that the police in 1985 would reasonably know they were “seizing” decedent by ramming the fleeing car, defendants are entitled to summary judgment on qualified immunity grounds.
*1576Although defendants bear no burden of showing the law was unsettled, they call our attention to Clark v. Nassau County, No. 89-1000-Civ-J-14, 1991 WL 350041 (M.D.Fla. filed Sept. 11, 1991), appeal docketed, No. 91-3984 (11th Cir. Oct. 21, 1991). In Clark, a district court in Florida recently held that a passenger of a fleeing car, which had been brought to a halt by multiple gunshots and collisions, had not been “seized” until, after the car was no longer able to move, a policeman approached the immobile car and accidentally fired a bullet through the passenger’s head. Id. slip op. at 16. While Clark has not yet passed appellate review, it is a reasoned opinion and nothing indicates the opinion is the result of gross incompetence or neglect of duty; as such (even if ultimately found to be incorrect), Clark stands for the proposition that, even now, the law is not clearly established about what constitutes a Fourth Amendment seizure when fleeing cars are chased. Again, if a reasonable judge in 1991 does not consider the facts in Clark to constitute a seizure, how can we say that in 1985 all reasonable police must have believed that ramming a fleeing car constituted a Fourth Amendment seizure? See supra note 4 (citing Barts v. Joyner, 865 F.2d at 1193).
Even if I assumed that the law in 1985 clearly established that striking a car constituted a seizure, I would still conclude that defendants were due qualified immunity because plaintiff has produced no case law to support the idea that the method of seizure was unreasonable within the context of the Fourth Amendment and the facts of this case. Plaintiff
cannot point to sweeping propositions of law and simply posit that those propositions are applicable. Instead, the [plaintiff] must draw the court’s attention toward a more particularized and fact-specific inquiry [showing] that there existed sufficient case law establishing the contours of his or her constitutional rights such that the unlawfulness of the defendant's conduct would have been apparent to a reasonable official in the same cir-cumstances_ If no such case law exists, then the defendant is entitled to qualified immunity.
Nicholson v. Georgia Dept. of Human Resources, 918 F.2d 145, 147 (11th Cir.1990). Plaintiff has produced nothing clearly establishing the unreasonableness of the alleged “seizure” by automobile, so defendants are entitled to qualified immunity.
Plaintiff rests on the broad assertion from Garner that “the common law ... forbids the use of deadly force to apprehend a misdemeanant, condemning such action as disproportionately severe.” 471 U.S. at 15, 105 S.Ct. at 1703. I agree with this as a general proposition of law. But general propositions have little to do with qualified immunity decisions: “generalities are just not helpful.” Muhammad, 839 F.2d at 1424. I disagree that in 1985 (or now) it was (or is) clearly established that, under the circumstances here, defendants were exerting deadly force or unreasonably seizing the car’s passengers. In 1985, Garner’s reach and limits had not been defined in this circuit, particularly in the high-speed automobile chase context. “The bright line of ‘clearly established law’ remained to be staked out by a process of inclusion and exclusion in individual^ concrete] cases.” Barts, 865 F.2d at 1194.
Even in Brower, the Supreme Court declined to hold that the use of a deadman roadblock there was necessarily unreasonable:
[I]f Brower had the opportunity to stop voluntarily at the roadblock, but had negligently or intentionally driven into it, then, because of lack of proximate causality, respondents, though responsible for depriving him of his freedom of movement, would not be liable for his death.... Thus, the circumstances of this roadblock ... may yet determine the outcome of this case.
489 U.S. at 599, 109 S.Ct. at 1382-83 (emphasis added). Recall, too, that in Garner the Court was split 6-3 over the question whether shooting an unarmed, fleeing felony suspect was unreasonable, 471 U.S. at 22, 105 S.Ct. at 1707 (O’Connor, J., dissenting, joined by Burger, C.J. and Rehnquist, J.); put differently, at about the time of *1577the car chase underlying this case, it was unclear to some learned jurists that shooting a fleeing, unarmed, suspected nighttime burglar in the back of the head was unconstitutional. That there were dissenters does not affect the force of the Garner decision as law. But the existence of dissenters is pertinent to how unsettled the law was around the time Garner was decided and to how Gamer might or might not be extended to other facts in the future.
Further supporting the unsettled nature of the law on seizures immediately following Gamer is our recent decision in Wright v. Whiddon, 951 F.2d 297 (11th Cir.1992). In Wright, defendant policeman shot and killed a pretrial detainee who tried to escape from the courthouse. Although the detainee had confessed to armed robbery, he had offered no resistance to three previous arrests, threatened nobody during his escape attempt and, more important, at the time he was killed he was known to be unarmed. Id. at 298. These facts were close to those in Gamer, yet this court reversed the district court’s denial of summary judgment and remanded the case with instructions to grant summary judgment in favor of the policeman. Id. at 301. The court decided the policeman was entitled to qualified immunity because no clearly established law existed even siso months after Garner that would have forced a reasonable police officer to see that the Supreme Court’s Fourth Amendment analysis in Garner would be extended to protect a pretrial detainee. Id. at 300.6
Plaintiff in this ease, however, asks us to hold that six weeks after Gamer, a reasonable police officer — despite that Gamer had nothing to do with one ear striking another or even with car chases in general — would necessarily have known that, in the context of the car chase in this case, he was violating the Fourth Amendment by an unreasonable seizure. A police car’s bumping a fleeing car is, in fact, not much like a policeman’s shooting a gun so as to hit a person. A gun is an instrument designed for the destruction of life or the infliction of injury, and death or injury will result if a person is struck by a bullet. While an automobile is capable of lethality, it is not designed to kill or to injure; and even when automobiles strike each other, death and injury may well not result (for instance, plaintiff claims that Adams’ car was struck several times but only one blow allegedly resulted in a crash). Even if a policeman knew that he could not use “deadly force” to stop a misdemeanant who was fleeing in a car, I cannot say that, considering the 1985 case law, a reasonable policeman would necessarily know that hitting the fleeing car was just like shooting a person: a use of deadly force per se — that is, force almost certain to cause death or great bodily harm (not just capable of it).
As of May 1985 no reported decision held that physically forcing a car off the road, without more, constituted an unreasonable seizure. And as recently as January 1992 the Sixth Circuit in Smith v. Freland, 954 F.2d 343 (6th Cir.1992), cert. denied, — U.S. —, 112 S.Ct. 1954, 118 L.Ed.2d 557 (U.S. Mar. 30, 1992) (No. 91-1602), affirmed a district court decision that a police officer in 1988 violated no Fourth Amendment right by shooting and killing a misdemean-ant driver escaping at high speeds. In Smith, the decedent driver initiated a high-speed chase to elude arrest after speeding and running a stop sign. Id. at 344. There were allegations that the decedent driver had endangered the life of the fleeing policeman, but this charge was disputed, id. at 346; and the court’s decision turned solely on whether the fleeing driver posed danger to others. Id. at 348. The court held that, because of these dangers, shooting and killing the fleeing driver violated no Fourth Amendment right.
To resolve the question of qualified immunity, we need not decide today whether the Fourth Amendment was violated. But it is doubtful that the alleged level of force *1578in this case was unconstitutionally excessive. A driver — even a misdemeanant— eluding arrest in a car driven at high speeds creates a dangerous and potentially deadly force. See id.; cf. Cooper v. State, 573 So.2d 74, 76 (Fla.Dist.Ct.App.1990); United States v. Garcia, 868 F.2d 114, 116 (4th Cir.1989). Plaintiffs have brought no case law to our attention, and my research has uncovered no case law, stating or even hinting that ramming a speeding car that presents danger to the public would be an unreasonable seizure under the Fourth Amendment. Even the Court in Garner recognized that, when a fleeing suspect poses a threat of danger to others, a higher degree of force is permissible. 471 U.S. at 11, 105 S.Ct. at 1701. Under the circumstances alleged here, the police very possibly behaved lawfully.
Today’s court seeks to avoid this Gamer exception by stating that defendants failed to invoke expressly the exception and that defendants failed to contend that the fleeing car posed a serious threat of physical harm. While I recognize that defendants here have not specifically and expressly invoked the Gamer-exception argument, I do not know that they, as a matter of law, must do so; we know that Adams’ car fled at high speeds through residential neighborhoods, see Plaintiff’s Amended Complaint at 4, par. 17; Brief for Appellee at 3; Brief for Appellant at 4, and defendants have told the courts that the fleeing car allegedly tried to run a deputy’s vehicle off the road. See, e.g., Brief for Appellant at 4. Even if we ignore the allegation about the assault on the deputy, the speeding-car chase is undisputed; and the danger to others posed by the speeding car is self-evident. In the light of this self-evident danger and Freland’s holding that, under virtually identical circumstances, a “reasonable” police officer could shoot and kill a fleeing misdemeanant, I think it is wrong to say that in 1985 defendants — or more correctly, reasonable police officers in defendants’ situation — must have known their conduct was unlawful.
“The line between the lawful and the unlawful is often vague. [The] ‘clearly established’ standard demands that a bright line be crossed. That line is not to be found in abstractions — to act reasonably, to act with probable cause, and so forth — but in studying how these abstractions have been applied in concrete circumstances. In 198[5] the relevant case law was still developing [and] the key issue in this case had not been clearly settled.” Barts, 865 F.2d at 1194.
So, whatever I personally might think about a police car ramming a fleeing car under the circumstances plaintiff has alleged, I cannot say that under these same circumstances a reasonable police officer in 1985 would necessarily have known his actions to be violative of the Constitution. And, “[u]nless it can be said that the state of law was of such clarity that a reasonable official should have been on notice that his or her challenged conduct was unlawful, that official is entitled to immunity.” Nicholson, 918 F.2d at 147. Here, plaintiff has failed to show the existence in 1985 of case law that would have made it readily apparent to the police that their conduct was unlawful. Defendants, therefore, are entitled to qualified immunity and should have been granted summary judgment.
I would also qualify the court’s statement that, if we affirm the denial of summary judgment, defendants “are not entitled to qualified immunity”.7 See supra at 1567. Today’s court has authority to decide only that, taking as true all of the allegations in plaintiff’s pleadings, defendants are unentitled to qualified immunity at this stage of the proceedings. As the court correctly notes, see id. opinion at 1567 n. 2, by losing at the summary judgment phase, defendants lose only their entitlement not to stand trial. After a trial, the jury may find that the defendants have no liability, finding defendants did nothing unlawful. Even if the jury decides that defendants did act unlawfully, defendants keep their right to be immune from liability *1579if, when all the evidence is presented, their conduct — as found by the ultimate fact finder after hearing conflicting versions of what happened — violated no legal right that was clearly established in 1985.8 See generally Hamm v. Powell, 874 F.2d 766, 770-71 (11th Cir.1989), aff'd, on reh’g, 893 F.2d 293 (11th Cir.1990). Therefore, at the new trial, one issue the trial judge must resolve either after plaintiff’s case-in-chief or after the close of all the evidence or after the verdict or after all three is whether defendants’ acts violated law that was already clearly established when the acts took place.
I would reverse the denial of summary judgment.

. A deadman or "blind" roadblock is an obstacle (usually a police car or truck) placed across the road in a manner that prevents an oncoming driver who is being pursued by the police from knowing the road is blocked; and it is an obstacle that is almost certain to stop violently, and more likely than not fatally, the oncoming driver in a direct collision. The certainty of collision arises from the fact that pursuing police officers momentarily blind the driver by flashing a bright spotlight or their headlights in the oncoming driver’s eyes.


. As did the court today, I assume the fact of ramming from plaintiffs pleadings.


. Whether the passenger Adams was seized in a Fourth Amendment sense is also unclear because he may not have been the object of the pursuit. Although police were chasing the driver of the car, a seizure of the car — with Adams in the back seat — might have been a seizure of Adams if Adams were the true object of the seizure. Brower, 489 U.S. at 596, 109 S.Ct. at 1381 (“A seizure occurs even when an unintended person ... is the object of the ... taking.’’). A very real possibility exists, however, that because Adams — the passenger — was not the "object” of the seizure, Adams was not "seized." See, e.g., Landol-Rivera v. Cosme, 906 F.2d 791, 795-96 (1st Cir.1990) (holding that, when innocent hostage in fleeing car is shot by police who are pursuing driver, no Fourth Amendment seizure occurs).


. Jamieson, which was decided seven months after Garner and five months after the incident here, was a reversal of a lower court decision from the Northern District of Mississippi dismissing plaintiffs Fourth Amendment claim. 772 F.2d at 1207. The plaintiff in Jamieson was a minor passenger in a car operated by a driver who did nothing more than speed away from police officers: he was suspected of no crime; until speeding away, he was driving in conformity with all applicable laws; and no warrant existed for his arrest. It worries me that today’s court seems to hold that the police officers in this case ought to have known that their acts violated the Constitution when a United States District Judge — confronted with harsher facts— did not see a violation. And while the district court decision in Jamieson is unreported, nothing in the Fifth Circuit’s discussion says the district court’s decision resulted from gross incompetence or neglect of duty. I continue to believe that ”[w]e cannot realistically expect that reasonable police officers know more than reasonable judges about the law." See Barts v. Joyner, 865 F.2d 1187, 1193 (11th Cir.1989).


. Even if the Court’s statement about automobiles’ striking in Brower were not dicta, it would have been the first time the Court so held and would have established nothing in 1985. The Supreme Court has rejected such “hindsight-based reasoning in immunity issues.” Mitchell v. Forsyth, 472 U.S. 511, 535, 105 S.Ct. 2806, 2820, 86 L.Ed.2d 411 (1985).


. I agree that Wright can be distinguished from this case factually. But so can Garner. The point is that cases deciding questions similar to this one — that is, deadly force/seizure issues— are not uniform and show that Gamer did not settle much except what Gamer, itself, plainly decided given Gamer's facts.


. Because I would reverse the denial of summary judgment and dismiss the case on qualified-immunity grounds, I would not have exercised this court’s pendent appellate jurisdiction to reach the question whether a new trial should have been granted.


. While the legal question of qualified immunity does not go to the jury, e.g., Ansley v. Heinrich, 925 F.2d 1339 (11th Cir.1991), today’s court correctly notes, see supra at 1578 n. 7, that the trial judge retains the power to determine the question in defendants’ favor. I would add that, apart from finding qualified immunity on a directed verdict or a JNOV, the judge can and, when needed, should use special verdicts or written interrogatories to the jury to resolve disputed facts before the judge rules on the qualified-immunity question. See Fed.R.Civ.P. 49. ■